
	
		II
		109th CONGRESS
		2d Session
		S. 4065
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to conduct a study on the
		  feasibility of collecting crime data relating to the occurrence of
		  school-related crime in elementary schools and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Accurate Crime Trends for Schools
			 Act or the ACT
			 for Schools Act.
		2.Study and
			 report
			(a)StudyThe Attorney General shall, after
			 consultation with the Director of the Federal Bureau of Investigation and the
			 International Association of Chiefs of Police, conduct a study to determine the
			 feasibility of expanding the National Incident-Based Reporting System to
			 include information on the occurrence of school-related crime in elementary
			 schools and secondary schools. Such study shall include the identification and
			 evaluation of methods that may be used to collect and report such
			 information.
			(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Attorney
			 General shall submit a report containing the results of the study conducted
			 under subsection (a) to the appropriate committees of Congress.
			(c)DefinitionsIn
			 this section, the terms elementary school and secondary
			 school have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out section 2, $250,000 for fiscal year
			 2007.
		
